Appeal by the defendant from two judgments of the Supreme Court, Queens County (Chin-Brandt, J.), both rendered August 12, 2009, convicting him of robbery in the third degree under superior court information No. 1796/09 and attempted robbery in the first degree under superior court information No. 1797/09, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s assigned counsel has informed this Court that the defendant has not authorized counsel to raise issues which could result in the vacatur of his pleas. We have reviewed the record and agree with the defendant’s assigned counsel that there are no remaining nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur.